DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 2017/0311648) in view of Cadiuex (US 2015/0245669). 
Regarding claim 1, Gill teaches an aerosol-generating article comprising a cartridge 26, the cartridge comprising: a first compartment comprising tobacco 30 (nicotine source) and a first induction heatable element 30 (susceptor) arranged within the nicotine source in the first compartment and being configured to heat the nicotine source [Fig. 2; 0070]. Gill does not teach a second compartment comprising a second substance source. Cadieux teaches a cartridge comprising two compartments, each with a substance source and respective susceptor such that vapors formed by the different materials may mix together [0165; Fig. 21]. It would have been obvious to one of ordinary skill in the art to modify the cartridge of Gill to include a second compartment comprising a second substance source and a second susceptor arranged within the second substance source configured to heat the second substance source so that vapors formed by the different materials may mix together. 
Regarding claim 2, modified Gill teaches the first compartment and the second compartment are arranged in parallel within the cartridge [Cadieux Fig. 21]. 
Regarding claims 4-6, 
Regarding claims 7-9, modified Gill teaches the cartridge further comprising a separation wall, separating the first compartment from the second compartment [Cadieux 0165]. Gill teaches an outer cartridge wall comprising thermally insulating material [0028-0029]. As thermally insulating material is already used in the cartridge of Gill, one of ordinary skill in the art would have found it obvious to use this same material as the separation wall in modified Gill to achieve predictable results. 
Regarding claim 10, Gill teaches the first is arranged longitudinally within the first compartment [Fig. 2]. 
Regarding claims 11-13, as modified Gill already teaches a two compartments in parallel, each including a substance and a susceptor, the addition of a third parallel compartment comprising a third substance and third susceptor is considered a simple duplication of parts. The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The flavour-release medium of Gill [0009] is interpreted to read on the claimed “aerosol-modifying agent source”.
Regarding claim 15, Gill teaches the at least one of the first susceptor is in direct contact with the source [0010]. 
Regarding claim 16, the tobacco of Gill is interpreted to read on the claimed sorption element in which the sorption element in which the susceptor is embedded. Alternatively, Gill teaches interwoven fibers [0088] which also reads on the claimed sorption element.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Monsees (US 2014/0366898).
Modified Gill does not teach the susceptor heating elements are different. Monsees teaches a vaporization device wherein the first heating element and the second heating element differ in at least one of shape, size, material, amount and distribution [0016, 0067]. It would have been obvious to one of .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Johnson (US 2015/0351456).
Gill teaches the cartridge is substantially cylindrical but does not teach sealed ends. However, this configuration is known in the art as taught by Johnson [0039] and would have been obvious to one of ordinary skill in the art to apply to the cartridge of modified Gill to achieve predictable results, e.g. extended storage and shelf life. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Paprocki (US 2016/0255879). 
Modified Gill does not teach an interior of either compartment is coated with a thermally conductive material. However, this configuration is known in the art as taught by Paprocki [0073] and would have been obvious to one of ordinary skill in the art to apply to the cartridge of modified Gill to act as a heat spreader to help dissipate any heat. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gill and Cadieux as applied to claim 1 above, and further in view of Robinson (US 2008/0092912). 
Modified Gill does not teach the article comprises a mouthpiece. Robinson teaches an aerosol-generating article comprises a filter 200 [Fig. 3; 0106], which would have been obvious to one of ordinary skill in the art to include with the article of modified Gill for filtering purposes. A filter reads on the claimed mouthpiece according to the instant specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747